DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun (U.S. Patent No. 4,580,681).
Regarding Claim 1, Braun discloses a nestable container (figure 4) with an expandable bottom structure comprising: a rectangular top rim (figure 1; upper portion of 12/14/16/18); a first end wall 12 (Figure 1) extending downward from a first end of the top rim (figure 1); a second end wall 18 (figure 1) extending downward from a second end of the top rim opposing the first end of the top rim (Figure 1); a first side wall 14 (Figure 1) extending downward from a first side of the top rim (Figure 1); a second side wall 16 (Figure 1) extending downward from a second side of the top rim opposing the first side of the top rim (Figure 1); and, a bottom wall 20 (figure 1) connected to a bottom portion of the first end wall by a first expandable and collapsible linking portion 44 (Figure 7).
Regarding Claim 2, Braun discloses the bottom wall is connected to the second end wall by a second expandable and collapsible linking portion 44 (figure 7).
Regarding Claim 3, Braun discloses the bottom wall is connected to the first side wall by a third expandable and collapsible linking portion 44 (figure 7), and wherein the bottom wall is connected to the second side wall by a fourth expandable and collapsible linking portion 44 (figure 7).
Regarding Claim 4, Braun discloses a locking mechanism connected to the bottom wall 90 (Figure 7).
Regarding Claim 5, Braun discloses the locking mechanism includes a bottom plate (figure 7).
Regarding Claim 6, Braun discloses the locking mechanism includes a rotatable lock (Figure 8; connecting 90 and opening 92).
Regarding Claim 9, Braun discloses the bottom wall includes a plurality of downwardly extending ribs 90 (figure 7).
Regarding Claim 10, Braun discloses the container is formed from plastic (Column 3, lines 52-53).
Regarding Claim 11, Braun discloses a first gap between the first end wall and the first side wall (figure 1; triangular gap is at each corner), the first gap having a first width proximate a bottom of the first end wall and a bottom of the first side wall and a second width proximate a top of the first end wall and a top of the first side wall, wherein the first width is greater than the second width (Figure 1).
Regarding Claim 13, Braun discloses a support band connected to the top rim 94/116 (Figure 1).
Regarding Claim 14, Braun discloses a nestable container (Figure 4) with an expandable and collapsible bottom portion comprising: a rectangular bottom wall 20 (Figure 1); a first end wall 12 (figure 1) connected to a first side of the bottom wall by a first expandable and collapsible linking portion 44 (Figure 7); a second end wall 18 (Figure 1) connected to a second side of the bottom wall by a second expandable and collapsible linking portion 44 (Figure 7); a first side wall 14 (Figure 1) connected to a third side of the bottom wall by a third expandable and collapsible linking portion 44 (figure 7); and, a second side wall 16 (Figure 1) connected to a fourth side of the bottom wall by a fourth expandable and collapsible linking portion 44 (Figure 7).
Regarding Claim 15, Braun discloses a rectangular rim connected to a top portion of the first end wall, a top portion of the second end wall, a top portion of the first side wall and a top portion of the second side wall (figure 1; upper portion of 12/14/16/18).
Regarding Claim 16, Braun discloses the first expandable and collapsible linking portion includes a first linking segment and a second linking segment 72/74 (Figure 7) connected to the first linking segment by a pivot portion 76 (Figure 7).
Regarding Claim 17, Braun discloses the first linking segment is connected to a bottom edge of the first end wall by a pivot portion 60 (Figure 7).
Regarding Claim 18, Braun discloses the second linking segment is connected to an interior vertical bottom wall (Figure 8) by a pivot portion 76 (Figure 7).
Regarding Claim 19, Braun discloses the interior vertical wall segment is connected to the first side of the bottom wall by a pivot portion 52 (Figure 8).
Regarding Claim 20, Braun discloses the container is formed from plastic (Column 3, lines 52-53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (U.S. Patent No. 4,580,681) in view of Wharmby (GB1261883).
Regarding Claim 12, Braun teaches all the limitations substantially as claimed except for the first end wall includes a tab for enabling a user to one of expand and collapse a bottom portion of the first end wall.  However, Wharmby teaches a tab 8 (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braun to include a tab, as taught by Wharmby, in order to assist in gripping the wall to easily collapse and expand.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the .
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ELIZABETH J VOLZ/Examiner, Art Unit 3733